     Case 1:16-cr-00224-MHC-CMS Document 143 Filed 10/11/18 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION



UNITED STATES OF AMERICA
                                             CRIMINAL ACTION FILE
v.

                                             NO. 1:16-CR-224-MHC
BENY MESIKA AND
ELIZABETH KEUCHER,


      Defendants.



               ORDER CONTINUING PLEA HEARING AND
                      SCHEDULING NEW TRIAL DATE


      This matter having come before the Court on the Consent Motion to


Continue Trial Calendar [Doc. 142], and there being no opposition to the


continuance of these plea there being good cause shown:


      IT IS HEREBY ORDERED that the trial in this case shall commence on


April 8, 2019, at 9:30 a.m. in Courtroom 1905. A pretrial conference shall be held


on April 3, 2019 at 10:00 A.M. in Courtroom 1905. Motions in limine and


proposed voir dire shall be filed on or before March 20, 2019, and responses to


motions in limine shall be filed on or before March 27, 2019. Only one


consolidated motion in limine shall be filed by each party and the motion shall not
     Case 1:16-cr-00224-MHC-CMS Document 143 Filed 10/11/18 Page 2 of 3




exceed 25 pages. The response brief to the motion in limine shall not exceed 25


pages.


         A single, unified set of requests to charge and proposed verdict forms are


required to be filed the day prior to the pre-trial conference and emailed to the


Courtroom Deputy Clerk in Microsoft Word format. Where a proposed instruction


is not agreed upon, the parties should indicate who is proposing the instruction and


the legal basis for the instruction and for the other party's opposition to the


instruction. Counsel must use the Eleventh Circuit Pattern Jury Instructions, if


applicable.


         A court order is required to bring boxes of exhibits, projectors, laptop -


virtually anything necessary for use at trial - into the courthouse. A party who


needs to bring such materials into the courthouse shall file a motion, with proposed


order, detailing the equipment that party wishes to bring into the courtroom. This


should be done not less than three (3) business days prior to the trial, to allow for


proper notification to the United States Marshals Service.


         The time between the date of this Order and the date of the beginning of the


trial of April 8, 2019, shall be excluded in calculating the date on which the trial of


this case must commence under the Speedy Trial Act because the Court finds that


the delay is for good cause, and the interests ofjustice in granting the continuance


                                             2
     Case 1:16-cr-00224-MHC-CMS Document 143 Filed 10/11/18 Page 3 of 3




outweigh the right of the public and the right of the defendant to a speedy trial,


pursuant to 18 U.S.C.   § 3161, et seq.

      IT IS SO ORDERED this         Jlrfi day of October, 2018.



                                          MARK H. COHEN
                                          United States District Judge




                                             3
